Exhibit 10.1
FORM OF 12% SENIOR SUBORDINATED SECURED PROMISSORY NOTE
ISSUED BY THE COMPANY TO COSTA BRAVA
SENIOR SUBORDINATED PROMISSORY NOTE
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
Irvine Sensors Corporation
Senior Subordinated Promissory Note

      Issuance Date: March 16, 2010   Principal: U.S. $2,000,000

FOR VALUE RECEIVED, IRVINE SENSORS CORPORATION, a Delaware corporation (the
“Company”), hereby promises to pay to Costa Brava Partnership III L.P. or its
registered assigns (“Holder”) the amount set out above opposite the caption “the
Principal” (as such amount may be increased or reduced from time to time
pursuant to the terms hereof, whether through the payment of PIK Interest (as
defined below) or through redemption or otherwise, the “Principal”) when due,
whether upon the Maturity Date (as defined below), acceleration, redemption or
otherwise (in each case, in accordance with the terms hereof) and to pay
Interest (as defined below) on the outstanding Principal at the rates, in the
manner and at the times set forth herein. This Senior Subordinated Promissory
Note (including all Senior Subordinated Promissory Notes issued in exchange,
transfer or replacement hereof, this “Note”) is one of an issue of Senior
Subordinated Promissory Notes, each on substantially the same terms as this
Note, in an aggregate principal amount not to exceed $4,000,000 (collectively,
the “Notes” and such other Senior Subordinated Promissory Notes, the “Other
Notes”). Certain capitalized terms used herein are defined in Section 31.
(1) PAYMENTS OF PRINCIPAL.
(a) Voluntary. The Company may prepay this Note at any time, in whole or in
part, without penalty or premium. All prepayments of Principal made pursuant to
this Section 1(a) shall be accompanied by accrued and unpaid Interest thereon.

 

 



--------------------------------------------------------------------------------



 



(b) Mandatory. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder in cash an amount equal to the
outstanding Principal and accrued and unpaid Interest thereon. The “Maturity
Date” shall be March 16, 2013.
(2) INTEREST. Simple interest (“Interest”) shall accrue on the outstanding
Principal at the Interest Rate from and including the date set forth above
opposite the caption “Issuance Date” (the “Issuance Date”) until the Principal
is paid in full, shall be computed on the basis of a 365-day year and actual
days elapsed and shall be payable in arrears for each Interest Period no later
than the date that is ten (10) Business Days after the last day of the
applicable Interest Period (each such date, an “Interest Payment Date”).
(a) Payment of Interest. Interest shall be payable on each Interest Payment Date
to the record holder of this Note as of the last day of the applicable Interest
Period, subject to Section 2(b), in cash (“Cash Interest”).
(b) Restrictions on Cash Interest Payments. Notwithstanding the foregoing, in
the event that the Company would otherwise be required under this Section 2 to
pay Interest in the form of Cash Interest but is not permitted to do so pursuant
to Section 33 hereof, the Company shall instead pay such Interest through the
addition of the amount of such Interest to the then outstanding Principal (any
Interest paid in such manner, “PIK Interest”). Interest that is paid in the form
of PIK Interest shall be considered paid or duly provided for, for all purposes
under this Note, and shall not be considered overdue.
(3) [Reserved]
(4) [Reserved]
(5) EVENTS OF DEFAULT; RIGHTS UPON EVENT OF DEFAULT.
(a) Events of Default. Each of the following events (so long as it is
continuing) shall constitute an “Event of Default”:

  (i)   any Change of Control;     (ii)   the Company’s failure to pay to any
Holder any amount of Principal, Interest, or other amounts when and as due under
this Note or any other Transaction Document, provided, that in the case of a
failure to pay Interest when and as due, such failure shall constitute an Event
of Default only if such failure continues for a period of at least five
(5) Business Days;     (iii)   any event of default under, redemption of or
acceleration prior to maturity of any Indebtedness of the Company or any of its
Subsidiaries (other than the Notes) in an aggregate principal amount in excess
of $500,000;     (iv)   the Company or any of its Subsidiaries (other than Optex
Systems, Inc. (“Optex”)) pursuant to or within the meaning of Title 11, U.S.
Code, or any similar Federal, foreign or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case,
(C) consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;

 

2



--------------------------------------------------------------------------------



 



  (v)   a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries (other than Optex) in an involuntary case, (B) appoints a Custodian
of the Company or any of its Subsidiaries (other than Optex) or (C) orders the
liquidation of the Company or any of its Subsidiaries (other than Optex);

  (vi)   other than a judgment in connection with the Settlement Agreement and
Release, dated as of December 20, 2010, between the Company, and FirstMark III,
L.P. and FirstMark Offshore Partners, L.P., but only to the extent the judgment
does not exceed $1,731,900, a final judgment or judgments for the payment of
money aggregating in excess of $500,000 are rendered against the Company or any
of its Subsidiaries and which judgments are not, within sixty (60) days after
the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within sixty (60) days after the expiration of such stay; provided,
however, that any judgment which is covered by insurance or an indemnity from a
creditworthy party shall not be included in calculating the $500,000 amount set
forth above so long as the Company provides the Holder Representative with a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Holder Representative) to the
effect that such judgment is covered by insurance or an indemnity and the
Company will receive the proceeds of such insurance or indemnity within thirty
(30) days of the issuance of such judgment or such later date as provided by the
terms of such insurance policy;

  (vii)   any representation or warranty made by the Company in any Transaction
Document shall prove to be materially false or misleading as of the date made or
deemed made;

  (viii)   the Company shall breach any covenant or other term or condition of
any Transaction Document and, in the case of a breach of a covenant or term or
condition which is curable, such breach continues for a period of at least ten
(10) consecutive Business Days;

  (ix)   any material provision of any Transaction Document ceases to be of full
force and effect other than by its terms, or the Company contests in writing (or
supports any other person in contesting) the validity or enforceability of any
provision of any Transaction Document;

 

3



--------------------------------------------------------------------------------



 



  (x)   the Security Agreement shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected lien, with the priority
required by the Security Agreement, on, and security interest in, any material
portion of the Collateral purported to be covered thereby, subject to Permitted
Liens and the Liens securing the Existing Secured Note; or

  (xi)   any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.

(b) Redemption Right. Upon the occurrence and during the continuance of an Event
of Default, but subject to Section 33, the Holder Representative may and, at the
request of the Required Holders, shall, take either or both of the following
actions: (i) declare all or any part of the outstanding Principal, accrued and
unpaid Interest and any other amounts outstanding under this Note (the aggregate
of such amounts, the “Outstanding Note Obligations”) and the Other Notes to be
immediately due and payable; provided, however, that if an Event of Default
shall occur under either clause (iv) or clause (v) of Section 5(a), the
outstanding Principal, accrued and unpaid Interest and any other amounts
outstanding under the Notes shall automatically become immediately due and
payable, and (ii) exercise on behalf of itself and the other Holders all rights
and remedies available to it under the Security Agreement, the other Transaction
Documents and applicable law. To the extent that the Holder Representative
declares the Notes to be immediately due and payable (or the Notes become due
and payable following an Event of Default under clauses (iv) or (v) of
Section 5(a)), the Company shall pay the sum of the Outstanding Note Obligations
to the Holder within five (5) Business Days after the date that the Outstanding
Note Obligations are declared due and payable, and upon full payment, the Notes
shall be extinguished.

 

4



--------------------------------------------------------------------------------



 



(6) RIGHTS UPON FUNDAMENTAL TRANSACTION. The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes in
writing all of the obligations of the Company under this Note and the other
Transaction Documents in accordance with the provisions of this Section 6(a)
pursuant to written agreements in form and substance satisfactory to the
Required Holders and approved by the Required Holders (such approval not to be
unreasonably withheld or delayed) prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts and the interest rates of the Notes held by such holder and having
similar ranking to the Notes, and satisfactory to the Required Holders (any such
approval not to be unreasonably withheld or delayed). Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein. The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the redemption of this Note.
(7) [Reserved]
(8) [Reserved]
(9) [Reserved]
(10) [Reserved]
(11) [Reserved]
(12) [Reserved]
(13) [Reserved]
(14) REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants to the Holder that:
(a) Organization. The Company and each of its Subsidiaries (a) is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, except, in the case of its
Subsidiaries, where the failure to be so incorporated, organized, existing or in
good standing would not have a Material Adverse Effect, (b) is duly qualified to
do business as a foreign entity and is in good standing in each jurisdiction
where the nature of the property owned or leased by it or the nature of the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified would not have a Material Adverse Effect, (c) has its
principal place of business and chief executive office at 3001 Red Hill Avenue,
Building 4, Suite 108, Costa Mesa, CA 92626 and (d) has all requisite corporate
or other power and authority to own or lease and operate its assets and carry on
its business as presently being conducted.

 

5



--------------------------------------------------------------------------------



 



(b) Authorization; Enforcement. The Company has all requisite corporate power
and has taken all necessary corporate action required for the due authorization,
execution, delivery and performance by the Company of this Note and the other
Transaction Documents and no action on the part of the stockholders of the
Company is required. The execution, delivery and performance by the Company of
each of the Transaction Documents have been duly authorized by all necessary
corporate action on the part of the Company. This Note has been duly executed
and delivered by the Company, and the other Transaction Documents and
instruments referred to herein to which it is a party will be duly executed and
delivered by the Company, and each such agreement constitutes or will constitute
a legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.
(15) REPRESENTATIONS AND WARRANTIES OF THE HOLDER. By its acceptance of this
Note, the Holder hereby represents and warrants to the Company that:
(a) Organization. The Holder is duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation, has not been
organized, reorganized or recapitalized specifically for the purpose of
investing in the Company and has all power and authority to enter into this Note
and the other Transaction Documents and instruments referred to herein to which
it is a party.
(b) Validity. The execution, delivery and performance of this Note, and the
other Transaction Documents and instruments referred to herein, in each case to
which the Holder is a party have been duly authorized by all necessary action on
the part of the Holder. This Note has been duly executed and delivered by the
Holder, and the other Transaction Documents and instruments referred to herein
to which it is a party will be duly executed and delivered by the Holder, and
each such agreement and instrument constitutes or will constitute a valid and
binding obligation of the Holder enforceable against it in accordance with its
terms except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
(c) Investment Representations and Warranties. The Holder understands and agrees
that the offering and sale of the Notes have not been registered under the
Securities Act or any applicable state securities laws and are being made in
reliance upon federal and state exemptions for transactions not involving a
public offering which depend upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Holder’s representations as
expressed herein. The Holder acknowledges that the Company has no obligation to
register or qualify the Notes for resale.

 

6



--------------------------------------------------------------------------------



 



(d) Acquisition for Own Account. The Holder is acquiring the Note for its own
account for investment and not with a view toward distribution in a manner which
would violate the Securities Act or any applicable state securities laws.
(e) Ability to Protect Its Own Interests and Bear Economic Risks. The Holder, by
reason of the business and financial experience of its management, has the
capacity to protect its own interests in connection with the transactions
contemplated by this Note and the other Transaction Documents and is capable of
evaluating the merits and risks of the investment in the Notes. The Holder is
able to bear the economic risk of an investment in the Notes and is able to
sustain a loss of all of its investment in the Notes without economic hardship
if such a loss should occur.
(f) Accredited Investor. The Holder is an “accredited investor” as that term is
defined in Regulation D promulgated under the Securities Act.
(g) Access to Information. The Holder has been given access to all Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities, and all other matters
relevant to its investment in the Notes. The foregoing, however, does not limit
or modify the representations and warranties made by the Company pursuant to
Section 14 of this Note or the right of the Holder to rely thereon.
(h) Restricted Securities.

  (i)   The Holder understands that the Notes will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such Notes may be resold
without registration under the Securities Act only in certain limited
circumstances.

  (ii)   Such Holder acknowledges that the Notes must be held indefinitely
unless subsequently registered under the Securities Act and under applicable
state securities laws or an exemption from such registration is available. Such
Holder understands that the Company is under no obligation to register the
Notes.

  (iii)   The Holder is aware of the provisions of Rule 144 under the Securities
Act which permit limited resale of securities purchased in a private placement.

  (16)   [Reserved]     (17)   COVENANTS.

(a) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note and the Other Notes,
(ii) Permitted Indebtedness and (iii) the Existing Secured Note.

 

7



--------------------------------------------------------------------------------



 



(b) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other similar encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively “Liens”) other than (i) existing Liens securing the
Existing Secured Note and (ii) Permitted Liens.
(c) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness described in clause (A) of the definition of “Permitted
Indebtedness”, whether by way of payment in respect of principal of (or premium,
if any) or interest on such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.
(d) Issuance of Other Notes. The Company shall give written notice to the Holder
upon the issuance of any Other Notes (except that no such notice is required in
the case of Other Notes issued to the Holder or issued on the Initial Closing
Date).
(18) [Reserved]
(19) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders (or the Holder Representative acting at the direction of
the Required Holders) shall be required for any amendment or waiver to this Note
or the Other Notes or to the Security Agreement (including to release all or
substantially all of the Collateral, in any transaction or series of related
transactions); provided that no such amendment or waiver shall:
(a) postpone (i) the Maturity Date or (ii) any Interest Payment Date, in each
case without the consent of the Holder (it being understood that the Required
Holders may waive any increase in the Interest Rate that would otherwise take
effect during the continuance of an Event of Default);
(b) reduce the Principal of, or the Interest Rate on, the Note, or any other
amounts payable hereunder or under any other Note Document to the Holder,
without the consent of the Holder; provided, however, that only the consent of
the Required Holders shall be necessary to alter the amount by which the
Interest Rate may be increased during the continuance of an Event of Default or
to waive any of the obligation of the Company to pay such increased rate during
the continuance of an Event of Default; or
(c) change any provision of this Section 19, the definition of “Required
Holders” or any other provision hereof specifying the number or percentage of
holders of Notes required to amend, waive or otherwise modify any rights
hereunder or to make any determination or grant any consent hereunder, without
the consent of the Holder and of each of the holders of the Other Notes, in each
case to the extent adversely affected thereby;

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Holder Representative in addition to the holders of
Notes required above, affect the rights or duties of the Holder Representative
under this Note or any other Transaction Document.

 

8



--------------------------------------------------------------------------------



 



(20) HOLDER REPRESENTATIVE
(a) Appointment of Holder Representative, etc. By acceptance of this Note, the
Holder hereby appoints Costa Brava Partnership III L.P. to serve as Holder
Representative. The Holder further agrees that the Holder Representative may be
removed at any time by a vote of the Required Holders, and that if the Holder
Representative is so removed, or if it at any time resigns or declines to serve
as Holder Representative, the successor Holder Representative shall be the
holder of the Notes that at any given time holds Notes in an aggregate principal
amount that is greater than the aggregate principal amount of the Notes held by
any other holder of the Notes. The Holder hereby (a) irrevocably authorizes the
Holder Representative to (i) enter into the Security Agreement and (ii) at its
discretion, to take or refrain from taking such actions as Holder Representative
and to exercise or refrain from exercising such powers under the Transaction
Documents as are delegated by the terms hereof or thereof, as applicable,
together with all powers reasonably related thereto and (b) agrees and consents
to all of the provisions of the Security Agreement.
(b) Concerning the Holder Representative.

  (i)   Standard of Conduct. The Holder Representative and its officers,
directors, employees and agents shall be under no liability to the Holder or to
any of its successors or assigns for any action or failure to act taken or
suffered in its capacity as Holder Representative in the absence of gross
negligence and willful misconduct, and any action or failure to act in
accordance with an opinion of its counsel shall conclusively be deemed to be in
the absence of gross negligence and willful misconduct.

  (ii)   No Implied Duties. The Holder Representative shall have no duties or
responsibilities except as set forth in the Note and the other Transaction
Documents, nor shall it have any fiduciary relationship with the Holder, and no
implied covenants, responsibilities, duties, obligations or liabilities shall be
read into the Transaction Documents or otherwise exist against the Holder
Representative.

  (iii)   Validity. The Holder Representative shall not be responsible to the
Holder or to any of its successors or assigns (a) for the legality, validity,
enforceability or effectiveness of any of the Transaction Documents, (b) for any
recitals, reports, representations, warranties or statements contained in or
made in connection with any of the Transaction Document, (c) for the existence
or value of any assets included in the Collateral, (d) for the effectiveness of
any Lien purported to be created by the Security Agreement, or (e) unless the
Holder Representative shall have failed to comply with sub-paragraph (i) above,
for the perfection of the security interests created by the Security Agreement.

 

9



--------------------------------------------------------------------------------



 



(c) Compliance. The Holder Representative shall not be obligated to ascertain or
inquire as to the performance or observance of any of the terms of this Note.
(d) Employment of Agents and Counsel. The Holder Representative may execute any
of its duties as Holder Representative under this Note by or through employees,
agents and attorneys-in-fact and shall not be responsible to any of the parties
hereto for the default or misconduct of any such agents or attorneys-in-fact
selected by the Holder Representative acting in the absence of gross negligence
and willful misconduct. The Holder Representative shall be entitled to advice of
counsel concerning all matters pertaining to the agency hereby created and its
duties hereunder.
(e) Reliance on Documents and Counsel. The Holder Representative shall be
entitled to rely, and shall be fully protected in relying, upon any affidavit,
certificate, cablegram, consent, instrument, letter, notice, order, document,
statement, telecopy, telegram, telex or teletype message or writing reasonably
believed in good faith by the Holder Representative to be genuine and correct
and to have been signed, sent or made by the Person in question, including any
telephonic or oral statement made by such Person, and, with respect to legal
matters, upon an opinion or the advice of counsel selected by the Holder
Representative.
(f) Holder Representative’s Reimbursement. The Company agrees to indemnify the
Holder Representative for any losses arising from its appointment as Holder
Representative or from the performance of its duties hereunder and to reimburse
the Holder Representative for any reasonable expenses; provided, however, that
the Holder Representative shall not be indemnified or reimbursed for liabilities
or expenses to the extent resulting from its own gross negligence, bad faith or
willful misconduct. In addition, if at any time the Holder Representative is a
Person that is not a holder of one or more Notes, such Person shall be entitled
to a fee for acting in the capacity of Holder Representative, in an amount to be
agreed between the Holder Representative and the Required Holders.
(21) REISSUANCE OF THIS NOTE.
(a) Transfer. The Company may, as a condition to the transfer of any of the
Notes, require that the request for transfer be accompanied by an opinion of
counsel reasonably satisfactory to the Company, to the effect that the proposed
transfer does not result in a violation of the Securities Act, unless such
transfer is covered by an effective registration statement or by Rule 144 or
Rule 144A under the Securities Act; provided, however, that an opinion of
counsel shall not be required for a transfer by a Holder that is (A) a
partnership transferring to its partners or former partners in accordance with
partnership interests, (B) a corporation transferring to a wholly owned
subsidiary or a parent corporation that owns all of the capital stock of the
Holder, (C) a limited liability company transferring to its members or former
members in accordance with their interest in the limited liability company, (D)
an individual

 

10



--------------------------------------------------------------------------------



 



transferring to the Holder’s family member or trust for the benefit of an
individual Holder, or (E) transferring its Note to any Affiliate of the Holder,
in the case of an institutional investor, or other Person under common
management with such Holder; provided, further, that (i) the transferee in each
case agrees to be subject to the restrictions in this Section 21 and provides
the Company with a representation letter containing substantially the same
representations and warranties set forth in Section 15 hereof, (ii) the Company
satisfies itself that the number of transferees is sufficiently limited and
(iii) in the case of transferees that are partners or limited liability company
members, the transfer is for no consideration. It is understood that the
certificates evidencing any Notes may bear substantially the following legends
(in addition to any other legends as legal counsel for the Company deems
necessary or advisable under the applicable state and federal securities laws or
any other agreement to which the Company is a party):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A OF SUCH ACT.”
If this Note is to be transferred in compliance with the foregoing, the Holder
shall surrender this Note to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Note (in accordance with
Section 21(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less then the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 21(d)) to the Holder representing the outstanding Principal not
being transferred.
(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company, in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 21(d)) representing the outstanding Principal.
(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 21(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

11



--------------------------------------------------------------------------------



 



(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 21(a) or Section 21(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest of this Note from the Issuance Date.
(22) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.
(a) The remedies provided in this Note shall be cumulative and in addition to
all other remedies available under this Note and any of the other Transaction
Documents, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and, subject to Section 22(b) and Section 33
below, nothing herein shall limit the Holder’s right to pursue monetary damages
for any failure by the Company to comply with the terms of this Note. Amounts
set forth or provided for herein with respect to payments and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.
(b) Notwithstanding the foregoing, but subject to Section 22(c), the Holder may
not pursue any remedy with respect to this Note unless:

  (i)   the Holder has previously given the Holder Representative written notice
that an Event of Default is continuing;

  (ii)   holders of at least 25% in aggregate principal amount of the total
outstanding Notes have requested the Holder Representative to pursue the remedy;

  (iii)   such holders of the Notes have offered the Holder Representative
security or indemnity reasonably satisfactory to it against any loss, liability
or expense;

  (iv)   the Holder Representative has not complied with such request within
60 days after the receipt thereof and the offer of security or indemnity; and

  (v)   the Required Holders have not given the Holder Representative a
direction inconsistent with such request within such 60-day period.

 

12



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing, but subject to Section 33, the right of the
Holder to receive payment of Principal and Interest on the Note, on or after the
respective due dates set forth herein, or to bring suit for the enforcement of
any such right to payment, shall not be impaired or affected without the consent
of the Holder.
(23) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees and disbursements.
(24) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.
(25) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
(26) [Reserved]
(27) NOTICES; PAYMENTS.
(a) Notices. All notices, requests, consents, and other communications under
this Note shall be in writing and shall be deemed delivered (a) when delivered,
if delivered personally, (b) four business days after being sent by registered
or certified mail, return receipt requested, postage prepaid; (c) one Business
Day after being sent via a reputable nationwide overnight courier service
guaranteeing next business day delivery, or (d) when receipt is acknowledged, in
the case of facsimile, in each case to the intended recipient as set forth
below:
(i) If to the Holder, at its address set forth on Schedule I hereto
(ii) If to the Company:
Irvine Sensors Corporation
3001 Red Hill Avenue
Building 4, Suite 108
Costa Mesa, CA 92626
Attention: John J. Stuart, Jr.
Facsimile No.: (714) 444-8773

 

13



--------------------------------------------------------------------------------



 



with a copy to:
Dorsey & Whitney LLP
38 Technology Drive, Suite 100
Irvine, CA 92618
Attention: Ellen Bancroft, Esq.
Facsimile No: (949) 932-3601
or at such other address as the Company or the Holder each may specify by
written notice to the other parties hereto in accordance with this Section 27.
The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Note, including in reasonable detail a description of
such action and the reason therefore.
(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing; provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day.
(c) Withholding Taxes. All payments made by the Company hereunder shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes imposed on the recipient). If any such withholding is
so required, the Company shall make the withholding, pay the amount withheld to
the appropriate authority before penalties attach thereto or interest accrues
thereon and pay to the recipient such additional amount as may be necessary to
ensure that the net amount actually received by the recipient free and clear of
such taxes (including taxes on such additional amount) is equal to the amount
that the recipient would have received had such withholding not been made. If
the recipient is required to pay any such taxes, penalties or interest, the
Company shall reimburse the recipient for that payment on demand. If the Company
pays any such taxes, penalties or interest, it shall deliver official tax
receipts or other evidence of payment to the recipient on whose account such
withholding was made on or before the thirtieth day after payment. The Holder
agrees to provide, promptly following the Company’s request therefore, such
forms or certifications as it is legally able to provide to establish an
exemption from, or a reduction in, any withholding taxes that might otherwise
apply.
(28) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.
(29) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.

 

14



--------------------------------------------------------------------------------



 



(30) GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.
(31) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:
(a) [Reserved]
(b) “Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
(c) “Bridge Notes” means the 10% Unsecured Convertible Promissory Notes due
May 31, 2011 issued by the Company in an original aggregate amount of
$3,000,000.
(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
(e) [Reserved]
(f) “Change of Control” means any Fundamental Transaction other than (A) a
Fundamental Transaction in which holders of the Company’s voting power
immediately prior to the Fundamental Transaction continue after the Fundamental
Transaction to hold publicly traded securities and, directly or indirectly, the
voting power of the surviving entity or entities necessary to elect a majority
of the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, (B) a Fundamental Transaction with any
Holder, any Affiliate of any Holder or any person otherwise related to or
associated with a Holder, or (C) pursuant to a migratory merger effected solely
for the purpose of changing the jurisdiction of incorporation of the Company.
(g) [Reserved]
(h) “Collateral” has the meaning given to such term in the Security Agreement.
(i) “Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, sublease, license, sublicense or other legally
enforceable commitment, promise, undertaking, obligation, arrangement,
instrument or understanding, whether written or oral, to which or by which such
Person is a party or otherwise subject or bound or to which or by which any
property, business, operation or right of such Person is subject or bound.

 

15



--------------------------------------------------------------------------------



 



(j) “Convertible Notes” has the meaning given to such term in clause (E) of the
definition of “Permitted Indebtedness”.
(k) [Reserved]
(l) “Distribution” means (i) any payment or distribution made by the Company on
account of the Note, whether in the form of cash, securities or other property,
by setoff or otherwise, or (ii) any redemption, purchase or other acquisition by
the Company of all or a portion of the Note, in each of cases (i) and (ii),
other than any payment, distribution, redemption, purchase or other acquisition
made (x) through the exchange of all or a portion of the Note into or for
(I) equity securities of the Company or (II) debt securities of the Company that
(A) are subordinated in right of payment to the Existing Secured Note to at
least the same extent as the Notes are subordinated to the Existing Secured
Note, (B) do not have the benefit of any obligation of any Person (whether as
issuer, guarantor or otherwise) unless the Existing Secured Note has at least
the same benefit of the obligation of such Person and the obligation of such
Person to the Holder is subordinated to the obligations of such Person to the
Existing Secured Note Holder to at least the same extent that this Note is
subordinated to the Existing Secured Note and (C) is either unsecured or secured
by liens that are subordinated to the liens securing the Existing Secured Note,
(y) at any time that no “Default” (as defined in the Existing Secured Note) has
occurred and is continuing under Section 6(a) or 6(c) of the Existing Secured
Note or (z) through the accrual and addition to principal of capitalized
interest in the amounts and at the times specified in this Note.
(m) [Reserved]
(n) [Reserved]
(o) [Reserved]
(p) “Existing Secured Debt” means all obligations, liabilities and indebtedness
of every nature of the Company from time to time owed to the Existing Secured
Note Holder under the Existing Secured Note, including, without limitation, the
principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a Proceeding under
the Bankruptcy Code together with any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
an allowed claim.
(q) “Existing Secured Note” means the Secured Promissory Note, dated April 14,
2010, issued by the Company to Timothy Looney, as in effect as of the date
hereof.
(r) “Existing Secured Note Holder” means Timothy Looney or any of his successors
or assigns as the Payee of the Existing Secured Note (as such term is defined
therein).

 

16



--------------------------------------------------------------------------------



 



(s) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the assets of the Company to another Person, or (iii) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of the outstanding shares of Company Common
Stock (not including any shares of Company Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Company Common Stock (not including any
shares of Company Common Stock held by the other Person or other Persons making
or party to, or associated or affiliated with the other Persons making or party
to, such stock purchase agreement or other business combination), or
(v) reorganize, recapitalize or reclassify its Company Common Stock. A
Fundamental Transaction shall not include any transaction with any Holder, any
Affiliate of any Holder, or any Person otherwise related to or associated with a
Holder.
(t) “Guarantee” means, with respect to any Person, (a) any guarantee of the
payment or performance of, or any contingent obligation in respect of, any
Indebtedness or other Liability of any other Person, (b) any other arrangement
whereby credit is extended to any obligor (other than such Person) on the basis
of any promise or undertaking of such Person (i) to pay the Indebtedness or
other Liability of such obligor, (ii) to purchase any obligation owed by such
obligor, (iii) to purchase or lease assets under circumstances that are designed
to enable such obligor to discharge one or more of its obligations or (iv) to
maintain the capital, working capital, solvency or general financial condition
of such obligor and (c) any liability as a general partner of a partnership or
as a venturer in a joint venture in respect of Indebtedness or other Liabilities
of such partnership or venture.
(u) “Holder Representative” means, as of the Initial Closing Date, Costa Brava
Partnership III L.P. and at any time thereafter, the Person most recently
appointed to act as Holder Representative pursuant to Section 20(a).
(v) “Indebtedness” means, with respect to any Person, and without duplication,
all Liabilities, including all obligations in respect of principal, accrued
interest, penalties, fees and premiums, of such Person (a) for borrowed money
(including amounts outstanding under overdraft facilities), (b) evidenced by
notes, bonds, debentures or other similar Contractual Obligations, (c) in
respect of “earn-out” obligations and other obligations for the deferred
purchase price of property, goods or services (other than trade payables or
accruals incurred in the ordinary course of business), (d) for the capitalized
liability under all capital leases of such Person (determined in accordance with
GAAP), (e) in respect of letters of credit and bankers’ acceptances, (f) for
Contractual Obligations relating to interest rate protection, swap agreements
and collar agreements, in each case, to the extent payable if such Contractual
Obligation is terminated at the Closing, and (g) in the nature of Guarantees of
the obligations described in clauses (a) through (f) above of any other Person.
(w) “Initial Closing Date” means March 16, 2011, or at such other time and place
as the Company and Holder may agree.

 

17



--------------------------------------------------------------------------------



 



(x) [Reserved]
(y) “Interest Period” means, initially, the period beginning on and including
the Issuance Date and ending on and including June 30, 2011 and each successive
period for each year until the Maturity Date as follows: the period beginning on
and including July 1 and ending on and including September 30; the period
beginning on and including October 1 and ending on and including December 31;
the period beginning on and including January 1 and ending on and including
March 31; the period beginning on and including April 1 and ending on and
including June 30.
(z) “Interest Rate” means twelve percent (12.0%) per annum; provided that upon
the occurrence and during the continuance of an Event of Default, the Interest
Rate shall be increased to twenty percent (20.0%) per annum. In the event that
such Event of Default is subsequently cured or waived, the Interest Rate shall
be reduced to twelve percent (12.0%) per annum as of the date of such cure or
waiver, it being understood, however, that unless the Required Holders otherwise
agree in writing, such reduction shall not apply retroactively to the period
when such Event of Default was continuing.
(aa) “Issuance Date” has the meaning set forth in Section 2 hereof.
(bb) “Liability” means, with respect to any Person, any liability or obligation
of such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether directly
incurred or consequential, whether due or to become due and whether or not
required under GAAP to be accrued on the financial statements of such Person.
(cc) “Material Adverse Effect” means any (i) adverse effect on the issuance or
validity of the Notes or the transactions contemplated hereby or on the ability
of the Company to perform its obligations under the Notes or the other
Transaction Documents, or (ii) material adverse effect on the condition
(financial or otherwise), properties, assets, liabilities, business or
operations of the Company and its Subsidiaries taken as a whole.
(dd) “Outstanding Note Obligations” shall have the meaning given to such term in
Section 5(b).
(ee) [Reserved]
(ff) “Permitted Indebtedness” means (A) Indebtedness incurred by the Company
that is made expressly subordinate in right of payment to the Indebtedness
evidenced by this Note, as reflected in a written agreement reasonably
acceptable to the Holder Representative and approved by the Holder
Representative in writing, and which Indebtedness does not provide at any time
for (1) the payment, prepayment, repayment, repurchase or defeasance, directly
or indirectly, of any principal or premium, if any, thereon until ninety-one
(91) days after the Maturity Date or later and (2) total interest and fees at a
rate in excess of six percent (6%) per annum, (B) Indebtedness secured by
Permitted Liens, (C) Indebtedness to trade creditors or for professional
services incurred in the ordinary course of business, (D) any Bridge Notes,
(E) Indebtedness owing under the Company’s 12% convertible secured notes due
2015, in an aggregate amount not to exceed $11,020,800 (the “Convertible
Notes”), (F) Indebtedness owing to or held by Summit Financial Resources, L.P.
incurred by the Company (but in the case of any such obligations in respect of
principal, limited to an aggregate principal amount not more than $500,000 in
excess of the aggregate principal amount of the Indebtedness owing under this
clause (F) on the Initial Closing Date) to factor or finance its accounts
receivable (the “Summit Debt”) and (G) extensions, refinancings and renewals of
any items of Permitted Indebtedness described in clauses (A) through (E) above,
provided that the principal amount is not increased or the terms modified to
impose more burdensome terms upon the Company or its Subsidiary, as the case may
be.

 

18



--------------------------------------------------------------------------------



 



(gg) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens securing the Company’s obligations under the
Notes, (v) Liens (A) upon or in any equipment acquired or held by the Company or
any of its Subsidiaries to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, or (B) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment,
(vi) Liens securing the Convertible Notes, provided that such Liens are junior
to the Liens securing the Notes, (vii) Liens securing the Summit Debt (but
limited to the Liens granted under the agreement governing such Indebtedness as
in effect on the Initial Closing Date), (viii) Liens incurred in connection with
the extension, renewal or refinancing of the indebtedness secured by Liens of
the type described in clauses (i) through (vii) above, provided that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced does not increase, (ix) leases or
subleases and licenses and sublicenses granted to others in the ordinary course
of the Company’s business, not interfering in any material respect with the
business of the Company and its Subsidiaries taken as a whole, (x) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods, and
(xi) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 5(a)(vi).
(hh) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
(ii) “Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

19



--------------------------------------------------------------------------------



 



(jj) [Reserved]
(kk) [Reserved]
(ll) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.
(mm) [Reserved]
(nn) [Reserved]
(oo) “Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity
(i) at least 50% of the outstanding voting securities of which are at the time
owned or controlled directly or indirectly by the Company or (ii) with respect
to which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.
(pp) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made.
(qq) “Summit Debt” has the meaning given to such term in clause (F) of the
definition of “Permitted Indebtedness”.
(rr) “Transaction Documents” means this Note, the Other Notes, the Security
Agreement and any other documents or agreements which the parties agree shall
constitute a “Transaction Document”.
(32) SECURITY. The Notes shall be secured by and to the extent provided in the
Security Agreement.
(33) SUBORDINATION. It is a requirement of the Existing Secured Note that any
secured Indebtedness of the Company, including this Note, be subordinated in
right of payment to the Existing Secured Note. Accordingly, each of the Company
and, by acceptance of this Note, the Holder and each of its successors and
assigns hereby covenants and agrees that for so long (but only for so long) as
the Outstanding Note Obligations are secured by any of the assets of the
Company, the following provisions of this Section 33 shall apply:
(a) Subordination of Note to Existing Secured Debt. Notwithstanding anything to
the contrary set forth herein or in any of the Transaction Documents, this Note
shall be subordinated in right and time of payment, to the extent and in the
manner set forth in this Section 33, to the prior indefeasible payment in full
in cash of the Existing Secured Debt.

 

20



--------------------------------------------------------------------------------



 



(b) Payment Restrictions. The Company hereby agrees that it may not make, and
the Holder hereby agrees that it will not accept, any Distribution with respect
to this Note until the earlier of (a) the date that is one (1) day following the
date the Existing Secured Debt is indefeasibly paid in full in cash and (b) in
the event that the Existing Secured Note Holder has acknowledged in writing that
the Existing Secured Debt has been indefeasibly paid in full in cash, the date
of such payment and acknowledgment in writing.
(34) Registered Obligation. The Company shall establish and maintain a record of
ownership (the “Register”) in which it will register by book entry the interest
of the initial Holder and of each subsequent assignee in this Note, and in the
right to receive any payments of principal and interest or any other payments
hereunder, and any assignment of any such interest. Notwithstanding anything
herein to the contrary, this Note is intended to be treated as a registered
obligation for federal income tax purposes and the right, title, and interest of
the Holder and its assignees in and to payments under this Note shall be
transferable only upon notation of such transfer in the Register. This Section
shall be construed so that the Note is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related regulations (or any successor provisions
of the Code or such regulations).
[Signature Page Follows]

 

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

                  IRVINE SENSORS CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Note

 

 



--------------------------------------------------------------------------------



 



Schedule I
to Senior Subordinated Promissory Note
Costa Brava Partnership III LP.
222 Berkeley Street, 17th floor
Boston, MA 02116
Attention: Seth Hamot
Fax: (617) 267-6785

 

 